DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite “wherein a first connection is formed at said first end of said heat exchange tubing, said first connection consisting of said fluid conductor and said first connecting tubing”; and

Claim 11 recites “wherein a connection is formed at said first end of said heat exchange tubing, said connection consisting of said fluid conductor and said first connecting tubing”; and
“wherein said first end of said first connecting tubing is configured for insertion into said lumen of said first connecting tubing such that said first sealing ring comes in sealing engagement with said first connecting tubing and said heat exchange tubing…”.
It is unclear if the “(first) connection” or connection between the fluid conductor (or heat exchange tubing) and first connecting tubing requires the first sealing ring, since the first recitation has “consisting of” which excludes any element not specified in the connection. Further, it is unclear if the “(first) connection” and “sealing engagement with said first connecting tubing and said heat exchange tubing” are the same connection or different connections since they are provided in the same “first end” of the heat exchange tubing / fluid conductor.
For examination purposes, “(first) connection” and “sealing engagement with said first connecting tubing and said heat exchange tubing” in claims 1 and 11 are construed as the same connection; the connection is provided between “first connecting tubing” and “heat exchange tubing”, with the first sealing ring in the connection.
Claim 2 also recites “wherein a second connection is formed at said second end of said heat exchange tubing, said second connection consisting of said fluid conductor and said second connecting tubing”; and

Claim 2 is unclear under the same rationale of indefiniteness shown above for claim 1.
For examination purposes of claim 2, “second connection” and “sealing engagement with said second connecting tubing and said heat exchange tubing” are construed as the same connection; the connection is provided between “second connecting tubing” and “heat exchange tubing”, with the second sealing ring in the connection.
Claims 3-10 and 12 are also rejected due to their dependency of the indefinite claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoya (US Patent No. 6,070,659).
Regarding claim 1, Hosoya discloses a heat exchanger (heat exchanger 3, Fig. 6) comprising:

(b)    a first connecting tubing (pipe 31, Fig. 9) comprising an outer surface (outer surface of the pipe 31), a lumen (internal bore of the pipe 31) and a first sealing ring (36) disposed about said outer surface of said first connecting tubing (see Fig. 9), wherein a first connection is formed at said first end of said heat exchange tubing, said first connection consisting of said fluid conductor and said first connecting tubing, wherein said first connecting tubing is configured for insertion into said lumen of said heat exchange tubing at said first end such that said first sealing ring comes in sealing engagement with said first connecting tubing and said heat exchange tubing (as best understood, short pipe 31 is inserted into terminal ends 6a, and O-ring 36 is provided on pipe 31 for sealing, col. 3, lines 30-37) to thereby form a floating connection between said heat exchange tubing at said first end and said first connection tubing (“floating connection” is understood as a pipe connection that is not permanently joined, i.e. not welded or brazed. The connection of the pipe 6 and a section of pipe 31 within the pipe 6 is not permanently joined but is suspended by the O-ring 36, which is a “floating connection” as currently understood), said floating connection allowing relative movement between said heat exchange tubing and said first connecting tubing when said heat exchange tubing expands or contracts along at least its length when subjected to thermal fluctuations (since the pipe 6 and the section of pipe 31 are not permanently joined, the connection allows lengthwise movement between pipe 6 and pipe 31 due to thermal fluctuations) and a fluid flow is confined within a lumen formed of said lumen of 
Regarding claim 2, Hosoya further discloses wherein said fluid conductor further comprises a second end (7a, Fig. 8) and said heat exchanger further comprises a second connecting tubing (pipe 33, Fig. 9) comprising an outer surface (outer surface of the pipe 33) and a second sealing ring (37) disposed about said outer surface of said second connecting tubing (see Fig. 9), wherein a second connection is formed at said second end of said heat exchange tubing, said second connection consisting of said fluid conductor and said second connecting tubing, wherein said second connecting tubing is configured for insertion into said lumen of said heat exchange tubing at said second end such that said second sealing ring comes in sealing engagement with said second connecting tubing and said heat exchange tubing (as best understood, short pipe 33 is inserted into terminal ends 7a, and O-ring 37 is provided on pipe 33 for sealing, col. 3, lines 30-37) while allowing relative movement between said heat exchange tubing and said second connecting tubing (the insertion has axial movement between heat exchanger 3 and pipe 33) and the fluid flow is confined within said second connecting tubing and said heat exchange tubing (the bores in pipe 7 and the pipe 33 are connected so a refrigerant is confined within the connection).
Regarding claim 3, Hosoya further discloses wherein said first connecting tubing (31) further comprises a central axis (an axis of the round pipe 31) and a groove (groove on pipe 31 for O-ring 36) disposed about said central axis on said outer surface of said first connecting tubing (the groove is provided about the axis of the pipe 31), said groove configured for receiving and retaining said first sealing ring in place to prevent 
Regarding claim 4, Hosoya further discloses wherein said heat exchange tubing further comprises an outer surface (outer surfaces of the tubes in heat exchanger 3, see Fig. 6) and said heat exchange tubing further comprises a plurality of fins each extending from said outer surface of said heat exchange tubing (see the fins between and outside each the tubes in the heat exchanger 3).
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klotten (US PGPub No. 2008/0100058).
Regarding claim 11, Klotten discloses a heat exchanger (Figs. 2, 5a and 5b) comprising:
(a) a fluid conductor comprising a heat exchange tubing (heat exchanger pipe 4) comprising a lumen (internal bore of the pipe 4), a first end (pipe end 15 at cover plate 2), an outer surface (outer surface of the pipe 4),    and a first sealing ring (17) disposed about said outer surface at said first end; and
(b) a first connecting tubing (cover plate 2 having a tubular connection) comprising a lumen (internal bore of the plate 2),
wherein a connection is formed at said first end of said heat exchange tubing, said connection consisting of said fluid conductor and said first connecting tubing, wherein said first end of said heat exchange tubing is configured for insertion into said lumen of said first connecting tubing such that said first sealing ring comes in sealing engagement with said first connecting tubing and said heat exchange tubing (as best 
Regarding claim 12, Klotten further discloses wherein said heat exchange tubing further comprises a central axis (an axis of the pipe 4) and a groove (groove on pipe 4 for O-ring 17) disposed about said central axis on said outer surface of said heat exchange tubing on said first end (the groove is provided about the axis of the pipe 4), said groove configured for receiving and retaining said first sealing ring in place to prevent relative motion of the first sealing ring relative to said heat exchange tubing (the inner half of the O-ring 17 is retained within the groove on pipe 4 so that the movement of the O-ring 17 about the pipe 4 is prevented).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya (US Patent No. 6,070,659) alone.
Regarding claim 5, Hosoya fails to disclose wherein each of said plurality of fins comprises a thickness and a height and the thickness of at least one of said plurality of fins is about 0.5 mm and the height of said at least one of said plurality of fins is no more than about 10 mm.
It is noted that the fins parameters, including the height and thickness, are recognized in the art to be result-effective variables. No preferred fin thickness is given, but it is recognized in the art that thickness of fins should be made less for greater surface area per unit length and less heat conduction resistance; while more enough for sufficient structural robustness. Similarly, more fin height provides more surface area, while less fin height offers less fluid resistance. Therefore, specifying the fin height and thickness is not novel. One of ordinary skill in the art would perform routine experimentation of including the fin parameters as recited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein each of said plurality of fins comprises a thickness and a height and the thickness of at least one of said plurality of 
Regarding claim 6, Hosoya fails to disclose said heat exchange tubing further comprises a wall thickness of no more than about 1.2 mm.
The wall thickness of a tube is also recognized in the art to be result-effective variables. Similar to the fin thickness, more tube thickness provides more structural robustness; while tube thickness provides less heat conduction resistance. Therefore, specifying the tube thickness is not novel. One of ordinary skill in the art would perform routine experimentation of including the tube thickness as recited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided said heat exchange tubing further comprises a wall thickness of no more than about 1.2 mm in Hosoya through routine experimentation.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya (US Patent No. 6,070,659) in view of Deivasigamani (US Patent No. 8,656,867).
Regarding claim 7, Hosoya further discloses wherein said heat exchange tubing further comprises an outer surface and a plurality of fins extending from said heat exchange tubing (see the fins between and outside each the tubes in the heat exchanger 3, Fig. 6) by attaching said plurality of fins to said outer surface of said heat exchange tubing by laser welding (noted that the “laser welding” is product-by-process limitation, and the patentability of a product does not depend on its method of 
Hosoya fails to explicitly disclose a plurality of fins extending from said heat exchange tubing by attaching said plurality of fins to said outer surface of said heat exchange tubing by laser welding.
Deivasigamani discloses a plurality of fins (66, Fig. 2B) extending from said heat exchange tubing (coil 18) by attaching said plurality of fins to said outer surface of said heat exchange tubing by laser welding (see col. 9, lines 48-51, the fins 66 are laser welded onto coil 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of fins extending from said heat exchange tubing by attaching said plurality of fins to said outer surface of said heat exchange tubing by laser welding in Hosoya as taught by Deivasigamani in order to improve conduction heat transfer from the tubes to the fins.
 Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya (US Patent No. 6,070,659) in view of Morihira (US PGPub No. 2002/0124404).
Regarding claim 8, Hosoya fails to disclose wherein said heat exchange tubing and said plurality of fins are constructed from the same material.
Morihira discloses wherein said heat exchange tubing and said plurality of fins are constructed from the same material (see paragraph 0025 and 0027, the tube and fins are made of stainless steel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein said heat exchange tubing and said plurality of fins are constructed from the same material in Hosoya in view of Morihira in order to provide the same anti-corrosion property to both the tube and fins that are made of stainless steel.
Regarding claim 9, Hosoya as modified further discloses wherein said same material is stainless steel (see the rejection of claim 8 above).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya (US Patent No. 6,070,659) in view of Braathen (US PGPub No. 2007/0079772).
Regarding claim 10, Hosoya fails to disclose wherein said heat exchange tubing is a helical coil.
Braathen discloses wherein said heat exchange tubing is a helical coil (see Fig. 1).
It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. Both the heat exchanger 3 in Hosoya and the helical coil heat exchanger in Braathen are known for providing heat exchange. Although Hosoya discloses a plate heat exchanger, Hosoya does not teach or limit the use or a specific style of a heat exchanger. Therefore one of ordinary skill in the art could have substituted the heat exchanger 3 of Hosoya for the helical coil heat exchanger in Braathen. It is expected that the heat exchange can also take place in Hosoya.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein said heat exchange tubing is a helical coil in Hosoya as taught by Braathen since simple substitution for the helical coil heat exchanger render obvious for heat exchange.
Claims 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US PGPub No. 2007/0209606) in view of Sarkisian (US Patent No. 5,109,807).
Regarding claim 13, Hamada (Fig. 7) discloses a heat exchanger for heating a fluid flow (fluid flowing in coil 60), said heat exchanger comprising:
(a) a coil (60) comprising a top section (first heat exchange portion HT1), a bottom section (second heat exchange portion HT2), a top end (at 72A, Fig. 4), a bottom end (at 71B, Fig. 4) and a lumen (internal bore of the coil 60), said coil configured for receiving the fluid flow (in coil 60) at one of said top end and bottom end of said coil (at bottom end at 71B) and channeling the fluid flow to the other one of said top end and bottom end (at top end at 72A), wherein said lumen at said top section is configured for receiving a heated gas urged to flow in a direction from said top section of said coil to said bottom section of said coil (see the arrows in Fig. 7).
(c) a guide system (partition 19’) disposed within said lumen (within internal bore of coil 60) at said bottom section of said coil (at HT2).
Hamada fails to disclose:
(b)    a shroud comprising a side wall, said side wall comprising an upper section and a lower section, at least one opening disposed on said upper section of said side wall, wherein said top section of said coil is disposed within said upper section of said 
(c) said guide system configured to cooperate with said shroud to form a flue path between said guide system and said lower section of said shroud, wherein said bottom section of said coil is disposed within said flue path.
(d)    at least one aperture disposed at said lower section of said side wall, said at least one aperture configured to allow the portion of the heated gas to reenter said shroud at only a top end of said lower section of said side wall from the space outside of said shroud to continue heating said bottom section of said coil in said flue path.
Sarkisan discloses a shroud (baffle 46) comprising a side wall (the cylindrical wall of the baffle 46), at least one opening (slots 44) configured to be aligned with a coil loop of said coil and allows a portion of the heated gas to flow around said coil loop and through said at least one opening to enter a space outside of said shroud (“The slots 44 in the baffle 46 are preferably positioned in line with the apices or high points of finned surfaces”, see col. 2, lines 60-67, col. 3, lines 1-6, therefore the exhaust gas flows around the tube 36 and exit through the slots 44).
It is noted that the shroud of Sarkisan forces the gas through the apices of the tube so that the gas has fully contacted the tube 36. Therefore, a single shroud may be provided around both the first heat exchange portion HT1 and second heat exchange portion HT2. The resultant structure of the modification of Hamada in view of Sarkisian 
(c) said guide system configured to cooperate with said shroud to form a flue path between said guide system and said lower section of said shroud, wherein said bottom section of said coil is disposed within said flue path (the partition 19’ together with the baffle 46 at HT2 form a flue path so that the gas flow outwards from space 35b and then through the spaces between tubes in coil 60 and the slots in the baffle 46), and
(d) at least one aperture disposed at said lower section of said side wall (the slots 44 at HT2), said at least one aperture configured to allow the portion of the heated gas to reenter said shroud at only a top end of said lower section of said side wall from the space outside of said shroud to continue heating said bottom section of said coil in said flue path (the shroud section between HT1 and HT2 has slots 44 to allow the gas exit from HT1 only reenters the shroud at top end of lower section of the shroud over the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided (b) a shroud comprising a side wall, said side wall comprising an upper section and a lower section, at least one opening disposed on said upper section of said side wall, wherein said top section of said coil is disposed within said upper section of said shroud and said at least one opening is configured to be aligned with a coil loop of said coil and allows a portion of the heated gas to flow around said coil loop and through said at least one opening to enter a space outside of said shroud, wherein the fluid flow is configured to receive heat from the portion of the heated gas flowing around said coil loop;
(c) said guide system configured to cooperate with said shroud to form a flue path between said guide system and said lower section of said shroud, wherein said bottom section of said coil is disposed within said flue path; and
(d)    at least one aperture disposed at said lower section of said side wall, said at least one aperture configured to allow the portion of the heated gas to reenter said shroud at only a top end of said lower section of said side wall from the space outside of said shroud to continue heating said bottom section of said coil in said flue path in Hamada as taught by Sarkisan in order to provide uniform gas distribution of gases to all portions of the tube (col. 3, lines 30-35 of Sarkisan).
Regarding claim 16
Regarding claim 17, Hamada as modified further discloses wherein said upper section of said shroud is substantially isolated from said lower section of said shroud (the upper section of baffle 46 covers HT1; and lower section of baffle covers HT2, hence they are isolated).
Regarding claim 18, Hamada as modified further discloses wherein the heated gas is provided by a burner (burner 1).
Claims 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US PGPub No. 2007/0209606) in view of Sarkisian (US Patent No. 5,109,807) as applied to claim 13 above, and further in view of Smith (US PGPub No. 2013/0199235).
Regarding claim 14, Hamada as modified fails to disclose wherein said at least one opening is configured to vary in size from said upper section of said side wall to said lower section of said side wall.
Smith (Fig. 5) discloses said at least one opening (118) is configured to vary in size from said upper section of said side wall to said lower section of said side wall (see Fig. 5).
It is noted that the larger openings 118 are provided in upstream area of a flow direction; while smaller openings 118 are provided in downstream area of the flow direction. When Smith is provided in Hamada and Sarkisian, larger openings may be provided in upstream area of the baffle 46 of coil 60, and smaller openings may be provided in downstream area of the baffle 46 of coil 60 for a uniform flow through the coil 60.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein said at least one opening is configured to vary in size from said upper section of said side wall to said lower section of said side wall in Hamada and Sarkisian as taught by Smith in order to provide uniform gas distribution over the coil 60 with baffle 46.
Regarding claim 15, Hamada as modified further discloses wherein said at least one opening is configured to decrease in size from said upper section of said side wall to said lower section of said side wall (the modification in claim 14 has the opening decreasing in size along the flow direction).
Regarding claim 20, Hamada as modified in claim 13 further discloses further comprising an exhaust pointed in a direction (combustion gas flows in downward direction).
Hamada fails to disclose wherein said at least one opening is configured to decrease in size in said direction.
As noted in Claim 14 above, one may provide larger openings in upstream area of the baffle of coil 60 and smaller openings in downstream area of the baffle 46 of coil 60 for a uniform flow through the coil 60. Therefore, the opening is configured to decrease in size in the downward direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein said at least one opening is configured to decrease in size in said direction in Hamada and Sarkisian as taught by Smith in order to provide uniform gas distribution over the coil 60 with baffle 46.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US PGPub No. 2007/0209606) in view of Sarkisian (US Patent No. 5,109,807) as applied to claim 13 above, and further in view of Gerstmann (US Patent No. 4,502,626).
Regarding claim 19, Hamada as modified further discloses wherein said shroud further comprises a lumen (inner side of the baffle 46 as modified)
Hamada fails to disclose at least one drain hole disposed at a bottom edge of said lower section of said shroud and said at least one drain hole is configured for allowing draining of condensate from outside of said shroud to said lumen of said shroud.
Gerstmann (Fig. 2) discloses at least one drain hole (72) disposed at a bottom edge of said lower section of said shroud (bottom side of cylinder 69) and said at least one drain hole is configured for allowing draining of condensate from outside of said shroud to said lumen of said shroud (the holes 72 allows the condensate flow from economizer 62 to reservoir 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one drain hole disposed at a bottom edge of said lower section of said shroud and said at least one drain hole is configured for allowing draining of condensate from outside of said shroud to said lumen of said shroud in Hamada and Sarkisian as taught by Gerstmann in order to drain the condensate that may be collected in channel 36 of Hamada.
Response to Arguments
6/30/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Hosoya uses bolts 61 and 62 secures to nut plate 12 so that no floating connection, it is noted that the connection between short pipe 33 and pipe 7 is not permanently fixed. Considering the connection between short pipe 33 and pipe 7 itself (and short pipe 31 and pipe 6 in rejection of claim 2), they are connected through a sealing ring which suspend or “float” the short pipe 31 or 33 and that allows relative movement during thermal expansion between the connection.
In response to applicant’s argument that Hosoya differs from the present heat exchanger as the present second connection consists of the second connecting tubing configured for insertion… (see remarks of claim 2), it is noted that such limitation caused confusion of other limitation in claim 2 (see detail in 112 rejection above). Therefore, as best understood, such limitation has been construed as the same connection between “second connecting tubing” and “heat exchange tubing” at second end.
In response to applicant’s argument that the heat exchanger pipe 4 in Klotten has a surface contact with the shoulders of the bore which is a stopping point, Fig. 5a or 5b of Klotten clearly shown that the bore and the pipe 4 are connected through a sealing ring which also suspend or “float” the pipe 4 to allow relative movement during thermal expansion between the connection.
Also noted that page 15, lines 21-23 of the specification does not define the meaning of “floating”. The “floating connection” is given its plain meaning under broadest reasonable interpretation.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The partition 19’ of Hamada directs the gas through the gaps between the coil 60 at HT2. The flue path is defined with the partition 19’ together with the baffle 46 of Sarkisan in the lower section HT2 of Hamada which meets the limitation in amended claim 13.
Regarding the arguments of claims 14, 15 and 20, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Claims 14, 15 and 20 are directed to openings which are vary in size. It has been found that Smith’s size variation for the air openings allows larger amount of airflow through bottom side openings 151 farthest to the fan 120, while smaller openings 153 prevents excessive air intake nearest to the fan 120 to provide uniform air distribution. Therefore, such technique from Smith may be applied to the baffle 46 in Hamada in view of Sarkisan in order to provide uniform gas distribution over the height of the coil.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763